DETAILED ACTION	
In Applicant’s Response dated 12/3/2020, Applicant amended claims 1 to 5, 7-12, 14-19, added claim 21; and argued against all rejections previously set forth in the Office action dated 9/3/2020.

Response to Argument
Applicant’s arguments were considered, but are moot in view of the new ground(s) of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 7, 8, 9, 10, 11, 12, 14, 15, 16, 17, 18, 19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Logan and in view of Kaiser, Pub . No.: 2010/0293190A1.

With regard to claim 1:
Logan discloses A method comprising: receiving, 'by a user device of a user, a request for a video item hosted by a content platform (paragraph 44: “The methods and apparatus contemplated by the present invention facilitate the selective storage, organization and reproduction (playback) of broadcast programming through the use of metadata that identifies and describes segments of that broadcast programming. This metadata can be created locally or at a remote site and transmitted to the user's location to enable the user to more effectively manage broadcast programming received at the user's location.”); providing, by the user device, a graphical user .interface (GUI) comprising a first GUI portion having a media player to playback the requested video item (fig. 4, paragraph 286: “In the display shown in FIG. 4, the video picture is shrunk to provide an empty area for the index in on the side, resulting in extra space in the vertical dimension that is used for a multiple-function information pane 412. This space may be used for a variety of things, including displaying a more detailed description of the highlighted segment, or for displaying advertising. The additional information about the selected or playing segment may include a short synopsis or web links associated with the content as illustrated at 510 in FIG. 5.”), a second GUI portion to display a plurality of additional content items (paragraph 286: “In the display shown in FIG. 4, the video picture is shrunk to provide an empty area for the index in on the side, resulting in extra space in the vertical dimension that is used for a multiple-function information pane 412. This space may be used for a variety of things, including displaying a more detailed description of the highlighted segment, or for displaying advertising. The additional information about the selected or playing segment may include a short synopsis or web links associated with the content as illustrated at 510 in FIG. 5.”), and a third GUI portion (paragraph 281: “The index, a vertical list of the program's segments displayed on the left or right side of the video image, with the beginning segments at the top, provides an easily understood guide to the content of the program currently being viewed. When the segment index is displayed, the currently playing segment is highlighted as shown at 311 in FIG. 3 and at 411 in FIG. 4. The index can be easily taken off the screen with a click of the remote (using the "segment guide" button to toggle the guide ON and OFF).”); in response to the media player beginning to playback a first portion of the plurality of portions of the requested video item, causing the second GUI portion to display a corresponding additional content item without an interaction of the user (paragraph 287: “Advertisements displayed in the information pane 412 may be selected based on the content of the then-selected segment. For instance, an advertisement could be displayed at 412 for a video on demand (VOD) movie related to the topic in the then-playing segment. These ads could also be interactive, allowing a viewer to "click on" the ad to play a recorded full-motion promotional video, or to link to a web site using the data download facility 240, while the previously playing program was paused (that is, concurrently recorded for later time-shifted viewing if desired). The advertising displayed in the information pane 412 may also be personalized to each household, or to the current viewer, by using stored preference or demographic data to select advertisements which are more likely to be of interest to the particular household or viewer. A combination of content monitoring and viewer/household preference data may be used to select the advertisement displayed.”); and in response to a user selection of one of the plurality of additional content items listed in the third GUI portion (“paragraph 305: The Index list visually highlights the segment currently playing, while a highlighter that is moved by using the up-down cursor keys on the remote indicates the segment the viewer is "pointing to" or has "selected" on the list. If the viewer clicks the remote when a listed segment other than the one currently playing is highlighted, the pointed-to segment becomes the segment that is playing.  ”), automatically updating playback of the video item to switch to a portion corresponding to the selected additional content item (“paragraph 305: The Index list visually highlights the segment currently playing, while a highlighter that is moved by using the up-down cursor keys on the remote indicates the segment the viewer is "pointing to" or has "selected" on the list. If the viewer clicks the remote when a listed segment other than the one currently playing is highlighted, the pointed-to segment becomes the segment that is playing.  ”).
Logan does not disclose the aspect wherein the requested video item comprises a plurality of portions that are each associated with a corresponding additional content item based on a set of actions that were performed by a different user than the user of the user device:
However Kaiser discloses the aspect wherein the requested video item comprises a plurality of portions that are each associated with a corresponding additional content item based on a set of actions that were performed by a different user than the user of the user device (paragraph 284 and 285: “The chapter selection images 1706 each represent an annotation that is associated with a branch to a different cue point in the video program associated with a different video segment for a chapter, episode, or other discrete video element. During playing, selecting one of the chapter selection images 1706 causes the player logic 112 to branch to and start playing an associated video segment. The example of FIG. 17A indicates an aspect of the flexibility inherent in the concept of annotations as described herein. Both the icons 1706, 1708 can be represented using annotations that define different positions, graphic images and operational behavior. However, even though the annotations are different, an author is not required to learn and use a large number of different programming techniques; instead, the same features and functions are used to define all the annotations. ”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Kaiser to Logan so the portions that are each associated with corresponding additional content item are customized by another user instead of automatically generated by the system for a more personal touch, wherein the user can pick for example start of a scene or an important plot point of a TV show to select the portions to help other users navigate the media content. It also allows users to share their viewing experience with each other. 


With regard to claims 2 and 9 and 16:
Logan and Kaiser discloses The method of claim 1, further comprising: in response to a user selection of a second portion of the requested video item, causing (Logan “paragraph 305: The Index list visually highlights the segment currently playing, while a highlighter that is moved by using the up-down cursor keys on the remote indicates the segment the viewer is "pointing to" or has "selected" on the list. If the viewer clicks the remote when a listed segment other than the one currently playing is highlighted, the pointed-to segment becomes the segment that is playing.  ”), and causing the second GUI portion to concurrently display an additional content item corresponding to the second portion of the requested video item (Logan paragraph 287: “Advertisements displayed in the information pane 412 may be selected based on the content of the then-selected segment. For instance, an advertisement could be displayed at 412 for a video on demand (VOD) movie related to the topic in the then-playing segment. These ads could also be interactive, allowing a viewer to "click on" the ad to play a recorded full-motion promotional video, or to link to a web site using the data download facility 240, while the previously playing program was paused (that is, concurrently recorded for later time-shifted viewing if desired). The advertising displayed in the information pane 412 may also be personalized to each household, or to the current viewer, by using stored preference or demographic data to select advertisements which are more likely to be of interest to the particular household or viewer. A combination of content monitoring and viewer/household preference data may be used to select the advertisement displayed.”).

With regard to claims 3 and 10 and 17:
(Logan paragraph 307 and 308: “The viewer may also be shown a listing of the specific segments within the index that have already been viewed (where "viewing" might be defined as seeing at least 25% of the segment). Partially viewed segments could be visually accented in another way to distinguish them from those that have been fully viewed. This feature would be similar to that feature of email client programs that shows unread emails in bold type while un-bolding the listing of messages once they are read. The system may create a placeholder or temporary bookmark when a viewer leaves a segment. If the viewer returns to the segment, this bookmark will behave like a new bookmark placed between the beginning and end of that segment. This feature will allow a viewer to surf out of a segment to look for another segment to watch, a different recorded program to peruse, or simply to take a break from viewing. In any case, the viewer will be able to easily return to this point of departure upon returning to the segment by clicking the next segment button. A visual symbol on the index could indicate that a particular segment has a bookmark in it. If the user watches the unviewed portion of the segment, the bookmark would be automatically deleted. .”).


Logan and Kaiser disclose The method of claim 3, further comprising: causing, by the user device, one or more actions from the set of actions to be performed in at least one of the first GUI portion and the second GUI portion during the playback of the requested video item in the media player (Logan paragraph 307 and 308: “The viewer may also be shown a listing of the specific segments within the index that have already been viewed (where "viewing" might be defined as seeing at least 25% of the segment). Partially viewed segments could be visually accented in another way to distinguish them from those that have been fully viewed. This feature would be similar to that feature of email client programs that shows unread emails in bold type while un-bolding the listing of messages once they are read. The system may create a placeholder or temporary bookmark when a viewer leaves a segment. If the viewer returns to the segment, this bookmark will behave like a new bookmark placed between the beginning and end of that segment. This feature will allow a viewer to surf out of a segment to look for another segment to watch, a different recorded program to peruse, or simply to take a break from viewing. In any case, the viewer will be able to easily return to this point of departure upon returning to the segment by clicking the next segment button. A visual symbol on the index could indicate that a particular segment has a bookmark in it. If the user watches the unviewed portion of the segment, the bookmark would be automatically deleted. .”).

With regard to claims 5 and 12 and 19:
(Logan paragraph 307 and 308: “The viewer may also be shown a listing of the specific segments within the index that have already been viewed (where "viewing" might be defined as seeing at least 25% of the segment). Partially viewed segments could be visually accented in another way to distinguish them from those that have been fully viewed. This feature would be similar to that feature of email client programs that shows unread emails in bold type while un-bolding the listing of messages once they are read. The system may create a placeholder or temporary bookmark when a viewer leaves a segment. If the viewer returns to the segment, this bookmark will behave like a new bookmark placed between the beginning and end of that segment. This feature will allow a viewer to surf out of a segment to look for another segment to watch, a different recorded program to peruse, or simply to take a break from viewing. In any case, the viewer will be able to easily return to this point of departure upon returning to the segment by clicking the next segment button. A visual symbol on the index could indicate that a particular segment has a bookmark in it. If the user watches the unviewed portion of the segment, the bookmark would be automatically deleted. .”).


With regard to claims 7 and 14 and 21:
(Logan paragraph 307 and 308: “The viewer may also be shown a listing of the specific segments within the index that have already been viewed (where "viewing" might be defined as seeing at least 25% of the segment). Partially viewed segments could be visually accented in another way to distinguish them from those that have been fully viewed. This feature would be similar to that feature of email client programs that shows unread emails in bold type while un-bolding the listing of messages once they are read. The system may create a placeholder or temporary bookmark when a viewer leaves a segment. If the viewer returns to the segment, this bookmark will behave like a new bookmark placed between the beginning and end of that segment. This feature will allow a viewer to surf out of a segment to look for another segment to watch, a different recorded program to peruse, or simply to take a break from viewing. In any case, the viewer will be able to easily return to this point of departure upon returning to the segment by clicking the next segment button. A visual symbol on the index could indicate that a particular segment has a bookmark in it. If the user watches the unviewed portion of the segment, the bookmark would be automatically deleted. .”).


Claim 8 is rejected for the same reason as claim 1. 

Claim 15 is rejected for the same reason as claim 1. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DI XIAO/Primary Examiner, Art Unit 2179